Citation Nr: 1755887	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for p/o herniated intervertebral disc L-4, L-5, and L-5-S-1 (back disability).

2.  Entitlement to an effective date prior to November 4, 2014 for the grant of a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) from April 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in a January 2014.  A transcript of that hearing is of record.

In pertinent part, an August 2016 Board decision denied the Veteran's claim for a rating in excess of 20 percent for a lumbar spine disability and an effective date prior to November 4, 2014 for the grant of a TDIU.  The Veteran appealed the Board's denial of these claims to the U.S. Court of Appeals for Veterans Claims (Court).  

In a February 2017 Joint Motion for Partial Remand (JMR), the parties agreed to vacate and remand that portion of the Board's decision denying the above claims.  A Court Order later that month granted the JMR and vacated and remanded the claims for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Subsequent to the August 2016 Board decision, the Court held that in addressing the functional loss of a disability during periods of flare-ups, it was insufficient for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based solely on the fact that the examination was not performed during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017) (issued well after the first Board decision in this case).

The Court explained that examiners are required to offer flare-up opinions based on estimates derived from information procured from relevant sources.  Id.  The most recent VA spine examination report noted that Veteran experienced flare-ups of his lumbar spine disability.  However, the examiner concluded that it would require speculation to offer an opinion regarding the extent of any reduction in range of motion or additional functional loss during a flare-up.  

In light of the Court's holding in Sharp, a VA examination and retrospective opinion is warranted to determine the extent of any additional functional loss or reduction in motion during periods of flare-ups. 

With regard to the Veteran's claim for an effective date prior to November 4, 2014 for the grant of a TDIU, at present the Veteran does not meet the percentage requirements for TDIU prior to November 4, 2014.  However, there is evidence suggesting that the Veteran's service connected disabilities precluded employment prior to November 4, 2014.  The Board cannot grant TDIU in the first instance where a Veteran does not meet the percentage requirements; but is required to forward the claim to the Director of VA's Compensation Service for initial adjudication.  Bowling v. Principi, 15 Vet App 1 (2001).  On remand, the claim should be referred to the Director of VA's compensation and pension service.

Accordingly, the case is REMANDED for the following actions:


1.  Ask the appellant to identify all outstanding treatment records relevant to his pending appeals.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided.  The appellant should also be informed, in the alternative, that he may obtain these records himself and submit them to the RO. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected thoracolumbar spine disability.  The claims file should be reviewed in conjunction with the examination.  The examiner should describe all symptomatology associated with the Veteran's lumbar spine disability.  All indicated tests should be conducted and the results reported.  Range of motion should be tested actively and passively and after repetitive use.  

The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also requested to render a retrospective opinion addressing the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's lumbar spine disability since May 2010.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  

It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  

3.  Thereafter, submit the case to the Director of the Compensation Service for consideration of an extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) (2017).

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



